Citation Nr: 1142687	
Decision Date: 11/21/11    Archive Date: 12/06/11

DOCKET NO.  08-23 353	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Sioux Falls, South Dakota


THE ISSUE

Entitlement to a disability rating greater than 10 percent for service-connected residuals of right knee injury with osteochondritis, prior to April 21, 2008.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

V. Chiappetta, Associate Counsel


INTRODUCTION

The Veteran served on active duty in the United States Army from February 1967 to February 1969.
This matter is before the Board of Veterans' Appeals (the Board) on appeal of a November 2007 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Sioux Falls, South Dakota.  

Procedural history and issue clarification

The RO awarded the Veteran service connection for residuals of a right knee injury with osteochondritis in a March 1969 rating decision, and assigned an initial 10 percent disability rating.  In October 2004, the RO denied the Veteran's request for an increase in this disability rating.

On June 25, 2007, the Veteran again requested that he be assigned a disability rating greater than 10 percent for his service-connected right knee disability.  The RO denied this request in the above-referenced November 2007 rating decision.  The Veteran filed a timely Notice of Disagreement with this determination in January 2008.  

On April 21, 2008, the Veteran underwent total right knee replacement surgery.  In a May 2008 rating decision, the RO awarded the Veteran a temporary total (100 percent) rating effective from April 21, 2008 to June 1, 2009 based on surgery necessitating convalescence for the Veteran's service-connected right knee disability.  The RO assigned a 30 percent rating from June 1, 2009 and for all times thereafter.

The RO issued a statement of the case in June 2008, listing the issue on appeal as entitlement to a rating greater than 10 percent for the Veteran's right knee disability prior to April 21, 2008, that is, prior to the award of his temporary total rating.  The Veteran perfected an appeal by filing a timely VA Form 9 in August 2008.

On his VA Form 9, the Veteran requested a Travel Board hearing before a Veterans Law Judge (VLJ) at the RO.  However, in subsequent correspondence dated August 18, 2008, the Veteran specified that he wanted an RO hearing instead of a hearing before the Board, which took place in September 2008.  At this hearing, it was confirmed that the issue on appeal concerns the evaluation of the Veteran's right knee disability prior to April 21, 2008.  The RO hearing officer and the Veteran agreed that the evaluation of the Veteran's knee condition after the award of his temporary total rating on April 21, 2008 to the present day is not under appeal.     See the September 4, 2008 RO hearing transcript, page 1.  

Although a December 2008 Statement of Accredited Representative did in fact list the issue on appeal as entitlement to a rating greater than 30 percent for the Veteran's service-connected right knee disability, this appears to be in error in light of the clarification made on the record at the RO hearing noted above, and in light of subsequent arguments submitted by the Veteran's representative in October 2011 confirming that the issue on appeal only involves the question of whether an evaluation in excess of 10 percent is merited for the Veteran's right knee disability prior to April 21, 2008.  See the Veteran's October 6, 2011 Appellant's Brief.  

Issue no longer on appeal

In November 2007, the RO also denied the Veteran's service-connection claim for a left knee disability, to include as secondary to his right knee disability.  The Veteran disagreed with the RO's determination, and perfected an appeal as to that issue.  Pertinently however, during the course of the appeal, the RO granted the Veteran's left knee service-connection claim.  See the RO's October 2008 rating decision.  As such, the issue is no longer in appellate status, and will be discussed no further.    See Grantham v. Brown, 114 F.3d 1156 (Fed. Cir. 1997) [where an appealed claim for service connection is granted during the pendency of the appeal, a second Notice of Disagreement must thereafter be timely filed to initiate appellate review of "downstream" issues such as the compensation level assigned for the disability or the effective date of service connection].


FINDINGS OF FACT

1.  The RO awarded the Veteran service connection for residuals of right knee injury with osteochondritis in March 1969; a 10 percent rating was in effect from the date of service connection to April 21, 2008.
2.  The RO received the Veteran's claim for the assignment of a disability rating in excess of 10 percent for his right knee disability on June 25, 2007.  

3.  The evidence of record demonstrates that the Veteran's right knee disability was manifested by slight lateral instability for the entirety of the time period under review-June 25, 2006 to April 21, 2008.  

4.  Medical evidence during the time period under review includes x-rays documenting the presence degenerative joint disease of the right knee joint, and range of motion testing indicating limitation of right knee flexion to 120 degrees and full extension.

5.  The evidence does not show that the Veteran's service-connected right knee disability is so exceptional or unusual that referral for extraschedular consideration by a designated authority is required.


CONCLUSIONS OF LAW

1.  The criteria for the assignment of disability rating in excess of 10 percent prior to April 21, 2008 for the Veteran's service-connected residuals of right knee injury with osteochondritis have not been met.  38 U.S.C.A. § 1155 (West 2002);            38 C.F.R. § 4.71, Diagnostic Codes 5257 and 5259 (2011).

2.  The criteria for the assignment of a separate 10 percent disability rating is warranted for right knee degenerative arthritis are met, effective from June 25, 2006 to April 21, 2008 only.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. § 4.71a, Diagnostic Codes 5003, 5010, 5260, 5261 (2011); Hart v. Mansfield, 21 Vet. App. 505 (2007); VAOPGCPREC 23-97.

3.  Application of the extraschedular rating provisions is not warranted in this case. 38 C.F.R. § 3.321(b) (2011).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veterans Claims Assistance Act of 2000 (VCAA), codified in pertinent part at 38 U.S.C.A. §§ 5103, 5103A (West 2002 & Supp. 2011), and the pertinent implementing regulation, codified at 38 C.F.R. § 3.159 (2011), provide that VA will assist a claimant in obtaining evidence necessary to substantiate a claim but is not required to provide assistance to a claimant if there is no reasonable possibility that such assistance would aid in substantiating the claim.  They also require VA to notify the claimant and the claimant's representative, if any, of any information, and any medical or lay evidence, not previously provided to the Secretary that is necessary to substantiate the claim.  As part of the notice, VA is to specifically inform the claimant and the claimant's representative, if any, of which portion, if any, of the evidence is to be provided by the claimant and which part, if any, VA will attempt to obtain on behalf of the claimant.  Although the regulation previously required VA to request that the claimant provide any evidence in the claimant's possession that pertains to the claim, the regulation has been amended to eliminate that requirement for claims pending before VA on or after May 30, 2008. 

The notice requirements of 38 U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements of a "service connection" claim, defined to include: (1) veteran status; (2) existence of a disability; (3) a connection between the veteran's service and the disability; (4) degree of disability; and (5) effective date of the disability. See Dingess v. Nicholson, 19 Vet. App. 473 (2006).

The Board also notes that the United States Court of Appeals for Veterans Claims (Court) has held that the plain language of 38 U.S.C.A. § 5103(a) requires that notice to a claimant pursuant to the VCAA be provided "at the time" that, or 
"immediately after," VA receives a complete or substantially complete application for VA-administered benefits.  Pelegrini v. Principi, 18 Vet. App. 112, 119 
(2004).

In this case, the record reflects that the originating agency provided the Veteran with the notice required under the VCAA and under Dingess by a letter mailed in June 2007.  In this letter, the RO advised the Veteran of the evidence required to substantiate his increased rating claim, as well as the types of evidence VA would assist in obtaining.  He was informed of his responsibility to identify, or to submit evidence directly to VA, and was advised that the RO would obtain any Federal records or other identified medical treatment records on his behalf.  Subsequently, in November 2007, the RO adjudicated the Veteran's increased rating claim in the first instance.  The Veteran filed a timely appeal as to this rating decision.  Accordingly, with respect to VCAA notice, there is no prejudice to the Veteran in the Board's proceeding with the issuance of a decision on the merits as to the issue on appeal. 

Concerning VA's duty to assist in the development of the Veteran's claim, the Board notes that the Veteran's service treatment records, post-service VA and private treatment records, and lay statements of argument have been obtained.  Neither the Veteran nor his representative has identified any outstanding evidence, to include medical records, that could be obtained to substantiate the claim on appeal.  The Board is also unaware of any such outstanding evidence. 

With respect to the examination conducted in conjunction with this appeal, the Board observes that the findings contained therein are more than adequate to adjudicate the Veteran's claim.  The Veteran was afforded a VA joint examination of his right knee in June 2007.  The examination report reflects that the VA examiner reviewed the Veteran's prior medical history, recorded the Veteran's current complaints, conducted an appropriate examination, and rendered diagnoses and assessments consistent with the other evidence of record.  The Board recognizes that this examination is more than four years old, but reiterates that the question at issue in this case is not whether the Veteran's current right knee severity warrants a higher disability rating, but rather whether a rating higher than 10 percent may be assigned at a time prior to April 21, 2008.  Indeed, a remand to obtain an evaluation of the current severity of the Veteran's right knee disability examination would serve no useful purpose in this case.  

In this connection, the Board finds that VA's duty to assist with respect to obtaining a VA examination or opinion as to the Veteran's right knee claim has been met.  38 C.F.R. § 3.159(c) (4); Barr v. Nicholson, 21 Vet. App. 303 (2007).  
In short, the Board has carefully considered the provisions of the VCAA, in light of the record on appeal and, for the reasons expressed above, finds that the development of the Veteran's right knee claim has been consistent with said provisions.  The Board is satisfied that any procedural errors in the originating agency's development and consideration of the claim were insignificant and nonprejudicial to the Veteran.  

The Veteran has been accorded ample opportunity to present evidence and argument in support of his claim.  See 38 C.F.R. § 3.103 (2011).  The Veteran has secured representation from a Veterans Service Organization (VSO), and declined an opportunity for a personal hearing before the Board.

Accordingly, the Board will address the claim on appeal.

Relevant law and regulations

Disability ratings are assigned in accordance with the VA's Schedule for Rating Disabilities (Rating Schedule) and are intended to represent the average impairment of earning capacity resulting from disability.  See 38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 3.321(a), 4.1 (2011).  Separate diagnostic codes identify the various disabilities.  See 38 C.F.R. Part 4.

In Hart v. Mansfield, 21 Vet. App. 505 (2007), the Court held that staged ratings are appropriate for an increased rating claim when the factual findings show distinct time periods where the service-connected disability exhibited symptoms that would warrant different ratings.  In reaching its conclusion, the Court observed that, when a claim for an increased rating is granted, the effective date assigned may be up to one year prior to the date that the application for increase was received if it is factually ascertainable that an increase in disability had occurred within that timeframe.  See 38 U.S.C.A. § 5110 (West 2002).  Accordingly, the relevant focus for adjudicating an increased rating claim is on the evidence concerning the state of the disability from the time period one year before the claim was filed until VA makes a final decision on the claim.

In this case, the RO has rated the Veteran's right knee disability 10 percent disabling from the effective date of service connection in 1969 to April 21, 2008, which is the date his temporary total evaluation became effective.  The Veteran filed his claim for an increased rating for his right knee disability in June 2007.  Therefore, the matter before the Board is whether any different rating should be assigned for the relevant time period under consideration-namely, June 2006 to April 21, 2008.  The Board reiterates that the Veteran has limited his appeal to consideration of whether a rating greater than 10 percent may be assigned prior to April 21, 2008.  

The assignment of a particular Diagnostic Code is "completely dependent on the facts of a particular case."  See Butts v. Brown, 5 Vet. App. 532, 538 (1993).  One Diagnostic Code may be more appropriate than another based on such factors as an individual's relevant medical history, the current diagnosis, and demonstrated symptomatology.  Any change in Diagnostic Code by a VA adjudicator must be specifically explained.  See Pernorio v. Derwinski, 2 Vet. App. 625, 629 (1992).  

During the time period under review, the RO rated the Veteran's right knee disability 10 percent disabling under 38 C.F.R. § 4.71a, Diagnostic Code 5259 [removal of semilunar cartilage].  Crucially, 10 percent is the maximum assignable disability rating under this Diagnostic Code.  Therefore, continuing to rate the Veteran's disability under this code would be of no benefit the Veteran.  Accordingly, the Board has explored whether any other Diagnostic Codes may be appropriately applied to afford the Veteran a higher disability rating or ratings for the time period under review.

A review of the medical evidence of record demonstrates that the Veteran's service-connected right knee disability was manifested by pain, instability, and limitation of motion under the time period under review.  X-rays analyzed at the June 2007 VA examination pertinently demonstrated the presence of right knee degenerative joint disease.  See the June 2007 VA examiner's report, page 4.  

Degenerative arthritis may be rated under Diagnostic Code 5010.  Diagnostic Code 5010 directs that arthritis substantiated by x-ray findings be rated under Diagnostic Code 5003 [arthritis, degenerative], which includes consideration of range of motion codes 5260 and 5261.  As the Veteran's right knee symptomatology included painful and limited movement during the time period under review, the Board will analyze whether a rating higher than 10 percent may be assigned under these codes below.

The Board will also consider rating the Veteran's right knee disability under Diagnostic Code 5257 [recurrent subluxation or lateral instability of the knee] in light of clinical findings demonstrating instability of the knee at the June 2007 VA examination.  Such disability can be rated up to 30 percent disabling.  Further, a veteran who has degenerative arthritis and instability of the knee may receive separate ratings, provided that any separate rating must be based upon additional disability.  See VAOPGCPREC 23-97, citing Degmetich v. Brown, 104 F.3d 1328, 1331 (Fed. Cir. 1997); see also Esteban v. Brown, 6 Vet. App. 259, 261 (1994).  

The Board has also considered application of Diagnostic Code 5258, pertaining to dislocated semilunar cartilage, as the Veteran did in fact undergo cartilage-related right knee surgery in July 1998.  Diagnostic Code 5258 provides for a 20 percent rating where the symptoms include frequent episodes of "locking," pain, and effusion into the joint.  Notably, these criteria are conjunctive; all three elements must be met.  See Melson v. Derwinski, 1 Vet. App. 334 (June 1991) [use of the conjunctive "and" in a statutory provision meant that all of the conditions listed in the provision must be met]; compare Johnson v. Brown, 7 Vet. App. 95 (1994) [only one disjunctive "or" requirement must be met in order for an increased rating to be assigned].  Although the Board notes that the Veteran has reported, and VA examiners have identified pain in his right knee, the competent medical and lay evidence of record is devoid of subjective complaints or objective findings of frequent episodes of right knee locking or effusion at any time during the period under review.  See, e.g., the June 2007 VA examiner's report, page 2 [indicating that the Veteran's knee does not lock at the present time]; see also the April 4, 2007 private treatment report of Dr. D.D.N. [containing the only documented observation of effusion during the period under review].  As such, application of Diagnostic Code 5258 is not warranted in this case.

As there is no evidence of ankylosis, malunion or nonunion of the tibia and fibula, or genu recurvatum, Diagnostic Codes 5256, 5262 and 5263 do not apply in this case.

Accordingly, the Veteran's service-connected right knee disability will be rated below under Diagnostic Codes 5257 and 5010 [utilizing Code 5003].  

Under Diagnostic Code 5257, the following levels of disability are included:

Recurrent subluxation or lateral instability: 30 % severe; 20 % moderate; 10% slight.

The Board notes that words such as "slight," "moderate," and "severe" are not defined in the VA Rating Schedule.  Rather than applying a mechanical formula, the Board must evaluate all of the evidence to the end that its decisions are "equitable and just."  See 38 C.F.R. § 4.6 (2011).

Diagnostic Code 5010 directs that traumatic arthritis substantiated by x-ray findings should be rated as degenerative arthritis.  Under Diagnostic Code 5003 [degenerative arthritis], arthritis of a major joint be rated under the criteria for limitation of motion of the affected joint.  For the purpose of rating disabilities due to arthritis, the knee is considered a major joint.  See 38 C.F.R. § 4.45 (2011).  Where the limitation of motion of the specific joint or joints involved is noncompensable under the appropriate diagnostic codes, a rating of 10 percent is for application.  See 38 C.F.R. § 4.71a, Diagnostic Code 5003 (2011).

Under Diagnostic Code 5260, limitation of flexion of the leg provides a non-compensable rating if flexion is limited to 60 degrees, a 10 percent rating where flexion is limited to 45 degrees, a 20 percent rating where flexion is limited to 30 degrees, and a maximum 30 percent rating if flexion is limited to 15 degrees.
Under Diagnostic Code 5261, limitation of extension of the leg provides a non-compensable rating if extension is limited to five degrees, a 10 percent rating if limited to 10 degrees, a 20 percent rating if limited to 15 degrees, a 30 percent rating if limited to 20 degrees, a 40 percent rating if limited to 30 degrees, and a 50 percent rating if limited to 45 degrees.

Under Diagnostic Codes 5260 and 5261, a veteran may receive separate ratings for limitations in both flexion and extension.  See VAOPGCPREC 9-2004.

The evaluation of a service-connected disability involving a joint rated on limitation of motion requires adequate consideration of functional loss due to pain under          38 C.F.R. § 4.40 and functional loss due to weakness, fatigability, incoordination or pain on movement of a joint under 38 C.F.R. § 4.45.  See DeLuca v. Brown, 8 Vet. App. 202 (1995).

Schedular rating

As discussed above, the Veteran's service-connected right knee disability has been rated a maximum 10 percent disabling throughout the period under review-June 25, 2006 to April 21, 2008-under Diagnostic Code 5259.  After review of the record as a whole, the Board finds that the Veteran's is better served if his right knee disability were rated not under Diagnostic Code 5259, but under the codes for instability and arthritis-namely, Codes 5257 and 5010 [utilizing 5003].  As discussed above, a veteran who has degenerative arthritis and instability of the knee may receive separate ratings, provided that any separate rating must be based upon additional disability.  See VAOPGCPREC 23-97, citing Degmetich v. Brown, 104 F.3d 1328, 1331 (Fed. Cir. 1997); see also Esteban v. Brown, 6 Vet. App. 259, 261 (1994).  

(a.)  Diagnostic Code 5257 [knee subluxation or instability]

After review of the medical and lay evidence of record, the Board finds that the Veteran's right knee disability manifested in instability that was "slight" during the time period under review.   

The Veteran has made it clear to his care providers that his right knee disability manifests in near constant right knee pain and weakness.  See, e.g., the June 2007 VA examiner's report, page 2.  The Veteran specified at an October 2004 VA examination that sometimes his right knee "gives out," and that he uses a cane for stabilization.  See the October 2004 VA examiner's report, page 1.  More recently, at a September 2008 hearing before the RO, the Veteran testified that he started experiencing "real weakness" of the right knee a few weeks prior to his April 2008 surgery to the point where he would lose his balance.  See the RO hearing transcript, pages 2-4.  The Board finds no reason to doubt these statements.  Indeed, the Veteran is competent to report as to observable symptomatology.  See Jandreau v. Nicholson, 492 F. 3d 1372 (Fed. Cir. 2007); Barr v. Nicholson, 21 Vet. App. 303 (2007).

Pertinently, the medical evidence of record dated during the time period under review confirms that the Veteran experienced right knee pain, weakness and instability.  In particular, the June 2007 VA examiner specifically observed a "quarter inch give" at the medial aspect of the Veteran's right knee, indicative of right knee laxity.  See the June 2007 VA examiner's report, page 4.  He was prescribed a medial unloader brace for his right knee by VA in July 2007.  See the Veteran's July 26, 3007 VA Orthopedic Consult Note.  

Although it is clear from the objective medical evidence that the Veteran had some instability of the right knee during the period under review, the evidence does not reflect that any instance of giving way occurring from June 2006 to the Veteran's April 2008 surgery had been so severe as to require immediate medical attention or treatment.  Indeed, the Veteran admitted at the June 2007 VA examination that he had no recent instances of giving way, and the VA examiner observed that the Veteran used no assistive devices at that time.  See the June 2007 VA examiner's report, page 2.

The Veteran's private treatment records dated during this time period document only one instance of right knee effusion, with a positive McMurray's test.  See the April 4, 2007 treatment report of Dr. D.D.N.  All other Lachman's or McMurray's testing performed during this time period were pertinently negative.  Further, the Veteran testified in September 2008 that when his right knee began giving way again two months prior to his April 2008 surgery, such did not occur every day, and that the severity of his instability depended in part on whether he did a lot of work that day.  See the September 2008 RO hearing transcript, page 4.  The Board adds that no examiner, either VA or private, has indicated that the Veteran experiences right knee subluxation.

Based on the evidence of record as a whole [to include the Veteran's own descriptions of his right knee instability, and the VA and private medical reports discussed above], it is clear that the Veteran's right knee disability manifested in instability during the time period under review from June 25, 2006 [one year prior to the date of his increased rating claim] to April 21, 2008 [the date of the Veteran's total knee replacement].  However, the objective medical evidence of record demonstrates that the Veteran's right knee instability was no more than slight in degree during that time.  While the Board has no doubt that that the Veteran's right knee occasionally gave out, in the absence of any confirmation of moderate or severe instability problems associated therewith by the medical evidence of record, the Board cannot characterize the disability as "moderate," or "severe."  

Accordingly, based on the evidence of record, the Board finds that the Veteran's right knee instability during the time period under review is properly described as "slight" under the criteria of Diagnostic Code 5257.  Thus, a disability rating of 10 percent, but no higher, is warranted under Diagnostic Code 5257 for right knee instability from June 25, 2006 to April 21, 2008.  The Board wishes to make clear that because the Veteran's right knee disability was already rated 10 percent disabling for the entirety of the period under review, the above analysis simply marks a change in Diagnostic Code from 5259 to 5257 in rating the Veteran's right knee disability, and an increased rating greater than the currently assigned 10 percent for this time period is not warranted.  However, for reasons described immediately below, such a change in Diagnostic Code is necessary to afford the Veteran the most favorable evaluation of the severity of his knee disability permissible under VA law.




(b.) Diagnostic Code 5010 and 5003 [arthritis]

As noted above, a veteran who has degenerative arthritis and instability of the knee may receive separate ratings, provided that any separate rating must be based upon additional disability.  See VAOPGCPREC 23-97, citing Degmetich v. Brown, 104 F.3d 1328, 1331 (Fed. Cir. 1997); see also Esteban v. Brown, 6 Vet. App. 259, 261 (1994).  

As discussed above, the Veteran clearly had slight instability of the right knee during the time period under review [June 2006 to April 2008], warranting the assignment of a 10 percent disability rating under Diagnostic Code 5257.  Significantly, the medical evidence of record dated during that time period also demonstrated that the Veteran's right knee disability manifested in painful arthritis with limitation of motion.  Diagnostic Code 5010 directs arthritis by x-ray findings to be rated under Diagnostic Code 5003.  Under Code 5003, arthritis is rated based upon limitation of motion of the knee, with a 10 percent rating to be assigned if there is x-ray evidence of arthritis and limitation of motion is noncompensable under Diagnostic Codes 5260 and 5261.  In order to merit a higher disability rating for arthritis, limitation of flexion or extension must be demonstrated pursuant to Diagnostic Codes 5260 or 5261.  See 38 C.F.R. § 4.71a, Diagnostic Codes 5010, 5003, 5260, 5261 (2011).

The Veteran was afforded a VA joints examination in June 2007 to determine the severity of his right knee disability.  The June 2007 VA examiner specifically identified the presence of degenerative joint disease of the right knee upon review of the Veteran's x-rays.  Range of motion studies conducted during this VA examination demonstrated that his right knee flexion was from "0 to 120 degrees, with a goniometer."  See the June 2007 VA examiner's report, page 4.  Although the June 2007 VA examiner did not indicate how far the Veteran could extend his right knee, other private examinations administered during the period under review pertinently indicated full or nearly full ranges of motion.  See, e.g., the March 14, 2007, April 4, 2007, June 1, 2007 and June 14, 2007 private treatment reports of Dr. D.D.N.  Indeed, Dr. D.D.N. specifically indicated that the Veteran had "good extension and mild restriction of flexion" at a June 1, 2007 examination.   
Under 38 C.F.R. § 4.71, Plate II, normal range of motion for the knee is zero degrees extension and 140 degrees flexion.  However, Diagnostic Code 5260 contemplates a noncompensable evaluation where there is limitation of knee flexion to 60 degrees, which is far exceeded by the observations recorded in the Veteran's medical records during the time period under review.  There is no evidence which indicates a greater limitation of flexion currently exists.  Accordingly, an increased disability rating cannot be assigned based on Diagnostic Code 5260.

Diagnostic Code 5261 contemplates a noncompensable evaluation with a limitation of knee extension to 5 degrees, a 10 percent rating with a limitation of extension to 10 degrees, and a 20 percent rating with limitation to 20 degrees.  As noted above, Dr. D.D.N. specifically indicated that the Veteran had full or nearly full ranges of motion, with "good extension" during his evaluations of the Veteran's right knee during the period under review.  There is no evidence of record indicating that a limitation of extension to even 5 degrees existed at any point from June 2006 to April 2008.  Thus, an increased disability evaluation cannot be assigned under Diagnostic Code 5261 either.

For the reasons set out above, under Diagnostic Codes 5260 and 5261 respectively, the limitation of right knee movement exhibited by the Veteran is not so significantly impaired or limited as to indicate a compensable evaluation under either Diagnostic Code.

Where x-ray evidence of degenerative arthritis is presented, but the loss of range of motion is noncompensable, a 10 percent disability rating will be assigned.  So it is in this case.  As alluded to above, this 10 percent rating is to be assigned in addition to the 10 percent rating that already exists during the time period from June 25, 2006 to April 21, 2008, per the General Counsel opinion noted in VAOPGCPREC 23-97 discussed above.





DeLuca considerations

In DeLuca, the Court held that VA's review of a service-connected musculoskeletal disability must include an assessment of the functional impairment caused by that disability.  See 38 C.F.R. §§ 4.40, 4.45, 4.59 (2011).

With respect to the rating under Diagnostic Code 5257, the Court has held that where a diagnostic code is not predicated on a limited range of motion alone, the provisions of 38 C.F.R. §§ 4.40 and 4.45 do not apply.  See Johnson v. Brown, 9 Vet. App. 7, 11 (1996).  Such is the case with Diagnostic Code 5257.

However, the provisions of 38 C.F.R. § 4.40 and § 4.45 are for consideration in this case with respect to the rating under Diagnostic Code 5003.

During the time period under review, the Veteran complained of right knee pain with limited mobility, swelling, and weakness.  The Board finds no reason to disbelieve the Veteran's subjective complaints.  See Barr v. Nicholson, 21 Vet. App. 303 (2007).   However, the Board believes, based on a evaluation of the evidence as a whole, such symptoms are adequately compensated via the 10 percent disability rating now assigned, and do not warrant the assignment of a higher disability level.  While the Veteran clearly has pain on motion of his right knee, the June 2007 VA examiner pertinently indicated that that "[m]ultiple repetitions of motion x3 reveal no further disability due to pain, weakness, fatigue or lack of endurance."  See the June 2007 VA examiner's report, page 4.  

Indeed, the actual results of the range of motion testing during the period under review show that the Veteran has full or nearly full forward flexion and extension, with no additional limitation on repetition.  While it is clear that the Veteran experiences some function loss due to his pain, such loss does not closely approximate the criteria contemplated by the assignment of a higher disability rating under 38 C.F.R. §§ 4.40 and 4.45.  

Thus, there is no basis on which to assign a higher level of disability based on       38 C.F.R. §§ 4.40 and 4.45 during the period under review.
Esteban considerations

The Board notes that the Veteran had a residual knee scar during the period under review as a result of a prior arthroscopic surgery of the right knee.  Under VA regulations, separate disabilities arising from a single disease entity are to be rated separately.  See 38 C.F.R. § 4.25 (2011); see also Esteban v. Brown, 6 Vet. App. 259, 261 (1994).  However, the evaluation of the same disability under various diagnoses is to be avoided. See 38 C.F.R. § 4.14 (2011). 

The report of the June 2007 VA examination indicated that there a 12 cm by 1/2 cm surgical scar on the medial side of the Veteran's knee.  Although the scar was noted to mildly hypopigmented and depressed, the scar was not painful on palpation and there was no keloid formation.  The medical evidence of record does not reflect that the scar was painful, tender, caused instability or interfered with range of motion during the time period under review, and the Veteran does not so contend.  Accordingly, a separate rating for this scar is not warranted by the evidence of record. 

Extraschedular considerations

Under Floyd v. Brown, 9 Vet. App. 88, 95 (1996), the Board cannot make a determination as to an extraschedular evaluation in the first instance.                    See also VAOPGCPREC 6-96.  However, the Board can address the matter of referral of a disability to appropriate VA officials for such consideration.  

According to VA regulations, an extraschedular disability rating is warranted upon a finding that the case presents such an exceptional or unusual disability picture with such related factors as marked interference with employment or frequent periods of hospitalization that would render impractical the application of the regular schedular standards.  See 38 C.F.R. § 3.321(b)(1) (2010); see also Fanning v. Brown, 4 Vet. App. 225, 229 (1993).

Under Thun v. Peake, 22 Vet. App, 111 (2008), there is a three-step inquiry for determining whether a veteran is entitled to an extraschedular rating.  First, the Board must determine whether the evidence presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate.  Second, if the schedular evaluation does not contemplate the level of disability and symptomatology and is found to be inadequate, the Board must then determine whether the claimant's disability picture exhibits other related factors such as those provided by the regulation as "governing norms."  Third, if the rating schedule is inadequate to evaluate a veteran's disability picture and that picture has attendant thereto related factors such as marked interference with employment or frequent periods of hospitalization, then the case must be referred to the Under Secretary for Benefits or the Director of the Compensation and Pension Service to determine whether, to accord justice, the veteran's disability picture requires the assignment of an extraschedular rating.

With respect to the initial inquiry posed by Thun, the Board has been unable to identify an exceptional or unusual disability picture with respect to the Veteran's service-connected right knee disability.  The medical evidence fails to demonstrate symptomatology of such an extent that application of the ratings schedule would not be appropriate.  In fact, as discussed in detail above, the evidence demonstrates that the Veteran's right knee disability is manifested by pain and instability that is slight, as well as degenerative arthritis with limitation of motion.  Such symptomatology is specifically contemplated under the rating criteria for the Veteran's currently-assigned 10 percent respective ratings.  Accordingly, the Board finds that the Veteran's disability picture has been contemplated by the ratings schedule.

Since the available schedular evaluation adequately contemplates the Veteran's level of disability and symptomatology, the second and third questions posed by Thun become moot.  The Board therefore has determined that referral of the Veteran's service-connected right knee disabilities for extraschedular consideration pursuant to 38 C.F.R. 3.321(b)(1) is not warranted.

Rice considerations

In Rice v. Shinseki, 22 Vet. App. 447 (2009), the Court of Appeals for Veterans Claims (Court) held that a claim for a total rating based on unemployability due to service-connected disability (TDIU), either expressly raised by the Veteran or reasonably raised by the record involves an attempt to obtain an appropriate rating for a disability and is part of the claim for an increased rating.  At a September 2008 RO hearing, the Veteran indicated that he has been working in the stockyards for forty years.  See the September 2008 RO hearing transcript, page 6.  The record does not suggest that the Veteran cannot work because of his service-connected knee disability, nor has the Veteran alleged that he cannot work because of this disability alone.  Accordingly, the Board concludes that a claim for total disability based on unemployability has not been raised by either the Veteran or the record.


ORDER

Entitlement to a rating greater than 10 percent for residuals of right knee injury with osteochondritis prior to April 21, 2008 is denied.

Entitlement to a separate 10 percent rating for degenerative arthritis of the right knee, effective from June 25, 2006 to April 21, 2008 only, is granted subject to controlling regulations applicable to the payment of monetary benefits.  



____________________________________________
DAVID L. WIGHT
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


